Citation Nr: 0112700	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-03 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of a 
right knee injury.

3.  Entitlement to a total disability rating based on 
individual unemployability.

4.  Entitlement to waiver of recovery of a debt in the amount 
of $10,312.27.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


REMAND

The veteran served on active duty in the military from 
November 1951 to March 1968.

In October 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, denied 
the veteran's claims for service connection for post-
traumatic stress disorder (PTSD) and for residuals of a right 
knee injury.  The RO also denied his claim for a total 
disability rating based on individual unemployability (TDIU).  
He appealed the RO's decision concerning each of these claims 
to the Board of Veterans' Appeals (Board).

More recently, in April 2000, the RO sent the veteran a 
letter notifying him that his monthly VA compensation was 
being reduced, retroactive from January 1, 1984, because of 
an overpayment creating a debt.  He submitted a notice of 
disagreement (NOD) in May 2000 contesting the decision and 
requesting a waiver of recovery of the debt.  The RO then 
adjudicated the issue of whether the debt was valid, i.e., 
insofar as the creation of it, and issued a statement of the 
case (SOC) in July 2000 determining that it was.  A Committee 
on Waivers and Compromises (COWC) since has issued a decision 
in August 2000 denying the request for waiver of recovery of 
the debt.  And the veteran's representative here in 
Washington, D.C., has continued the appeal concerning this 
issue by arguing in an April 2001 statement that the debt 
should be forgiven.  Therefore, since the representative's 
statement was received within the 1-year appeal period for 
timely contesting the RO's decision, the RO must issue a SOC 
discussing the laws, regulations, and other legal authority 
governing claims for waivers, specifically-since the July 
2000 SOC only pertained to the initial question involved in 
these types of cases concerning the validity of the debt, 
itself, and not whether repayment of it should be excused.  
See 38 C.F.R. §§ 19.9, 19.26, 19.29 (2000); see also 
Manlincon v. West, 12 Vet. App. 238 (1999) (when the veteran 
submits a timely NOD contesting a decision, the proper 
disposition is to remand, and not refer, the issue to the 
RO).

In Schaper v. Derwinski, 1 Vet. App. 430 (1991), the U.S. 
Court of Appeals for Veterans Claims (Court)-formerly, the 
U.S. Court of Veterans Appeals-held that, when the validity 
of a debt is challenged by a veteran, a threshold 
determination must be made on that question prior to a 
decision on waiver of indebtedness.  As indicated above, the 
RO already has adjudicated the issue of the validity 
of the debt, determined that it properly was created, and 
issued a SOC in July 2000 concerning this particular aspect 
of the claim.  But after adjudicating the issue 
of the validity of the debt, VA next must examine, 
sequentially, the issues of retroactive release of liability 
and waiver of the debt.  Id., 1 Vet. App. at 433-37.  Thus, 
although the RO also already has adjudicated these latter two 
issues, they have not been addressed in a SOC-and must be 
prior to further consideration of this claim.

The original amount of the debt was $3,729.23, which the 
veteran already has
repaid.  However, he also accumulated an additional $6,583.04 
worth of debt after the RO learned that he had divorced one 
of his past wives much earlier than initially suspected 
(bringing the total amount of his debt, paid and unpaid, to 
$10,312.27).  And according to a copy of a March 8, 2001, e-
mail, the RO is garnishing a portion of his VA compensation 
check each month, at the rate of $185, until the debt 
is fully repaid.  But while he has agreed to make restitution 
in the meantime, it appears that he continues to seek a 
waiver of the entire debt, nonetheless.

Further development of this case also is necessary because 
the RO denied the claims for service connection for PTSD and 
for residuals of a right knee injury as not well grounded.  
And there has been a significant change in the law since 
the RO's decision.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475,
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the "duty to assist," 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
ultimately responsibility to ensure that all appropriate 
development is undertaken in this case, and the veteran has 
an equally important responsibility, as well, to help the RO 
obtain the evidence necessary to support his claims.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), affirmed 
on reconsideration, 1 Vet. App. 406 (1991) (the duty to 
assist is not a "one-way" street).

With regards to the claim for service connection for PTSD, 
the RO indicated in its October 1998 decision that there was 
no medical diagnosis of record confirming the veteran has the 
condition.  Service connection for PTSD requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (a diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997).  It appears the RO 
concluded the veteran does not have PTSD based on the results 
of a July 1998 VA psychological evaluation since the 
examining psychologist indicated that, "although [the 
veteran] reports some symptoms of post-traumatic stress 
disorder, such as nightmares and an exaggerated startle 
response, [he] cannot report enough symptoms to warrant a 
full diagnosis."  That VA examiner diagnosed, instead, 
a generalized anxiety disorder and a cognitive disorder, not 
otherwise specified (NOS).  However, a different VA doctor 
who earlier had examined the veteran in the outpatient clinic 
in March 1997 and September 1997 diagnosed PTSD, and yet 
another doctor who also had examined him in the outpatient 
clinic diagnosed PTSD, too, in addition to chronic residual 
schizophrenia.  Thus, there is some question of whether he 
actually has PTSD.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim."); Degmetich v. 
Brown, 104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 
as requiring the existence of a present disability for VA 
compensation purposes); see also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).

The VA psychologist that examined the veteran in July 1998 
further indicated that "his involvement in traumatic 
situations [during service] is questionable" since he was 
very vague in his recollections-reporting only that he had 
experienced "war stuff," but not able to recall any 
specifics concerning his alleged stressors.  However, even in 
denying his claim in October 1998, the RO conceded that 
the veteran, as a matter of law, had experienced a valid 
stressor during service since he received, among other medals 
and commendations, the Korean Unit Presidential Citation.  
Therefore, that meritorious recognition, in and of itself, is 
conclusive evidence of the alleged stressor's occurrence and 
no further development or corroborative evidence is 
required-provided that it is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. 3.304(d); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993); see also Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994) (The 
evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.).  So to 
the extent that the examining VA psychologist may not have 
believed the veteran actually experienced a valid stressor 
during service, and-in turn-not diagnosed PTSD because of 
that, was legally impermissible since the veteran's military 
personnel records confirm that he received the Korean Unit 
Presidential Citation, which creates a conclusive presumption 
that he, in fact, did experience a valid stressor during 
service while in combat during the Korean Conflict.  See, 
e.g., VAOPGCPREC 12-99 (October 18, 1999).  Consequently, it 
is required that any VA psychologist or psychiatrist 
designated to examine the veteran in connection with this 
appeal presume, as a matter of law, that he experienced a 
valid stressor during service when determining whether he has 
PTSD as a residual of that trauma.  Here, though, the VA 
examiner in question did not.  So the veteran must be re-
examined to reconcile the varying diagnoses of record as to 
whether he actually has PTSD as a residual of his service in 
the military.  See Gregory v. Brown, 8 Vet. App. 563 (1996).

And as to the claim for service connection for residuals of a 
right knee injury, the RO did not have the veteran examined 
(unlike his claim for PTSD) to ascertain whether he actually 
has a right knee disability currently and, if so, the 
likelihood that it is a residual of his service in the 
military.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . ."); 
also found at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Therefore, 
although the RO sent the veteran a letter in April 1998 
asking him to submit evidence supporting this claim, which he 
unfortunately did not do, he still at least must be examined 
to comply with the recently enacted VCAA-particularly in 
light of his meritorious combat service alluded to above, and 
since he alleges that he injured his right knee in combat 
during an attack by enemy forces.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994).

The claim for a TDIU is "inextricably intertwined" with the 
other claims on appeal and, therefore, must be held in 
abeyance pending resolution of those other issues since, if 
service connection is granted-in whole or in part-this in 
turn will change the number of conditions that can be 
considered in determining whether the veteran is entitled to 
a TDIU.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  
Only occupational impairment caused by service-connected 
disabilities can be considered for this benefit, but the 
number of countable disabilities may change as a result of 
this remand.  See also Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993); Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(VA must be able to distinguish the extent of the veteran's 
impairment in earning capacity that is attributable to 
his service-connected disabilities, as opposed to other 
conditions that are not service connected).  It also appears 
that the RO based its decision to deny the claim for a TDIU, 
in large measure, on the extra-schedular standards, as if the 
veteran did not have sufficient ratings for his service-
connected disabilities to meet the threshold minimum 
percentage requirements of 38 C.F.R. § 4.16(a) for 
consideration of a TDIU without resorting to the special 
circumstances required for an extra-schedular rating.  
However, he already has sufficient ratings for his service-
connected disabilities to warrant consideration of a TDIU, 
without resorting to extra-schedular consideration.  So the 
RO's adjudication of his claim using the extra-schedular 
criteria, when consideration of them was not necessary-in 
turn, created a higher burden of proof for the veteran than 
was legally required and, therefore, must be corrected when 
this claim is readjudicated on remand.

The RO, however, need not contact the Social Security 
Administration (SSA), even though the veteran reportedly has 
been receiving benefits from that agency since about 1977 or 
1978, possibly due to some or all of his service-connected 
disabilities, because records show that the RO already 
contacted the SSA in August 1998 and received a response in 
September 1998 indicating that no records concerning the 
veteran were available at that agency because, due to the 
number of years that have elapsed since they made their 
decision, the records have been destroyed in accordance with 
their document retention policy.

Accordingly, the claims are REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No.
106-475 is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

2.  The RO also must provide the veteran a 
SOC concerning the claim for waiver of 
recovery of the debt in the amount of 
$10,312.27, as the SOC issued in July 2000 
only concerned the validity of the debt, 
itself, and not whether repayment of it 
should be excused.

3.  The RO should schedule the veteran for 
a VA psychiatric evaluation, and a VA 
orthopedic evaluation, to ascertain 
whether he currently has PTSD and a right 
knee disorder and, if so, to determine the 
medical probability that either condition 
is a residual of his service in the 
military.  The VA examiners also should 
comment on the veteran's employability, or 
lack thereof, in terms of his occupational 
impairment caused by his service-connected 
disabilities, alone, irrespective of his 
age and other conditions that are not 
service connected.  The VA examiners 
should conduct all tests and studies 
necessary to make these determinations and 
should indicate their clinical findings in 
a typewritten report.  And since the 
purpose of obtaining their medical 
opinions is to resolve these important 
questions, they should review all of the 
relevant evidence in the claims folder, 
including a copy of this remand, and 
should, where necessary, cite to specific 
evidence in the record for the rationale 
of their opinions.


4.  The RO should scheduled the veteran 
for any additional medical evaluations 
that are necessary to determine the 
current severity of his disabilities that 
are not service connected-particularly in 
terms of whether they render him 
unemployable.

5.  The RO should review the reports of 
the opinions to determine if each is in 
compliance with the directives of this 
remand.  Any that is not should be 
returned for immediate corrective action.  
38 C.F.R. § 4.2.

6.  After completion of the above 
development, and any other development 
deemed warranted by the VCAA, the RO 
should re-adjudicate the veteran's claims 
for service connection for PTSD and for 
residuals of a right knee injury, and for 
a TDIU, in light of all pertinent evidence 
of record, and all applicable laws, 
regulations, and case law.  The RO must 
provide adequate reasons and bases for its 
decision and address all issues and 
concerns noted in this remand.  The RO 
also must determine whether the veteran is 
entitled to application of the benefit-of-
the-doubt doctrine and, if not, must 
explain why.  38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

7.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a SSOC 
concerning the claims for service 
connection for PTSD and for residuals of a 
right knee injury, and for a TDIU.  The 
SSOC must contain notice of all relevant 
actions taken on these claims for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order, on all claims for which an appeal has been perfected-
including, if applicable, the claim seeking a waiver of 
recovery of the debt in the amount of $10,312.27.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


